Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Cocrystal Pharma, Inc. Bothell, Washington We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our report dated March 31, 2015, relating to the consolidated financial statements of Cocrystal Pharma, Inc. appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO USA, LLP BDO USA, LLP Seattle, Washington August 14, 2015
